Citation Nr: 1702641	
Decision Date: 01/31/17    Archive Date: 02/09/17

DOCKET NO.  06-33 425	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to May 11, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Dow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to June 1990.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In January 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

The claim was previously before the Board in April 2010 and April 2016, when it was remanded for additional development.  The remand was substantially complied with. See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

In September 2016 prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran (through his authorized representative) as to the matter of entitlement to a TDIU due to service-connected disabilities prior to May 11, 2012 has been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, submitted a letter in September 2016 indicating that he requested to withdraw his claim for entitlement to a TDIU prior to May 11, 2012.  VA called the Veteran in October 2016 and the Veteran confirmed that he was satisfied with his TDIU effective May 11, 2012.   The Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal as to entitlement to a TDIU prior to May 11, 2012 is dismissed.
	



		
M.E. LARKIN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs